DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 4/23/2021 for application 16369942.  Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end (claims 1, 16, & 18) and the sleeve is solely connected to the base (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1, 16, & 18, the recitation “the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end” was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  While Applicant’s originally-filed specification and drawings do disclose that a fuel/air mixture is received at the open end of the fuel collector, Applicant nowhere discloses sealing the fuel collector from a fuel source except at the open end.  The fact that the fuel collector is capable of receiving a fuel/air mixture at the open end does not preclude the possibility of supplying fuel and In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993)..
Regarding Dependent Claim 20, the recitation “the sleeve is solely connected to the base” is not supported in the originally-filed disclosure.  The foregoing limitation excludes any connections to any structure other than the base, whether the connection is direct or indirect, but given that the sleeve is recited in a gas turbine engine it is necessarily connected to other structures in the gas turbine engine, even if indirectly.  Furthermore, the originally-filed disclosure nowhere supports that the sleeve is only connected to the base and nothing else.  The claim previously recited the sleeve being connected to the base independently of a structure of the gas turbine engine, and it appears that the new limitation in claim 20 is intended to further define what was previously recited in claim 20 in order to place the claim in compliance with 35 U.S.C. 112(b).  The originally-filed disclosure, however, does not specify that the sleeve only connected to the base.  In fact, the embodiment of Fig. 3 (which is the only embodiment the specification refers to with regard to the subject matter of claim 20) specifically includes a sliding connection between the sleeve and a collar of the liner, the sliding connection including direct contact in order to form a sealing engagement to prevent combustion gases from leaking through the igniter/liner connection (para. [0065]).
Dependent Claims 2-15, 17, & 19 are rejected under 35 U.S.C. 112(a) for their dependence from claims rejected under 35 U.S.C. 112(a) above.

Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end of the fuel collector” (last two lines) is vague and indefinite because it is unclear (a) how the fuel collector is sealed from the fuel source (i.e. Applicant’s originally-filed disclosure, as discussed for the rejections under 35 U.S.C. 112(a) above, provides no disclosure of the newly-recited sealing of the fuel collector from a fuel source, thus it is unclear whether the seal is purely structural – such as a lack of apertures or the presence of blocked apertures – or is based on implied structure coupled with function – such as coupling the fuel collector to a fuel source via the igniter but sealing off a fuel line leading to the igniter via a valve), and (b) it is unclear whether the fuel source or the gas turbine engine are positively recited given that the claim is directed to an igniter per se, rather than a gas turbine engine or system, and so the foregoing could be directed to an intended use of the igniter or a system with a gas turbine engine, a fuel source, and an igniter.
Regarding Independent Claims 16 & 18, the recitation “the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end” (last two lines) is vague and indefinite because it is unclear how the fuel collector is sealed from the fuel source (i.e. Applicant’s originally-filed disclosure, as discussed for the rejections under 35 U.S.C. 112(a) above, provides no disclosure of the newly-recited sealing of the fuel collector from a fuel source, thus it is unclear whether the seal is purely structural – such as a lack of apertures or the presence of blocked apertures – or is based on implied structure coupled with function – such as coupling the fuel collector to a fuel source via the igniter but sealing off a fuel line leading to the igniter via a valve).
Dependent Claims 2-15, 17, & 19-20 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberspach 20020127506.
Regarding Independent Claim 1, Eberspach teaches an igniter (Fig. 2) for a gas turbine engine (italicized recitation is an intended use of the claimed igniter, Eberspach’s igniter is capable of use with a gas turbine engine because it is used in a similar hot, pressurized combustion environment for the same purpose of igniting a fuel/air mixture) comprising: 
a base (16), 
a glow plug heater rod (12), the glow plug heater rod extending from the base along an axis and terminating in a rod end (end portion of 12), 
a peripheral wall (interpretation 1: 32, and interpretation 2: 20) extending circumferentially around the rod end and having a distal end directed away from the base (for each interpretation, the peripheral wall extends circumferentially around the end of 12 and has a distal end directed away from 16), 
a gap between the peripheral wall and the glow plug heater rod (for each interpretation, a gap is formed between the peripheral wall and 12), the rod end being axially retracted relative the interpretation 1 above: end portion of 12 is axially retracted relative to distal end of 32, for interpretation 2 above: end portion of 12 is axially retracted relative to distal end of 20, i.e. 12 does not extend beyond the distal end of 20 as it does in the embodiment of Fig. 1, for example), 
the peripheral wall defining a fuel collector having an open end at the distal end of the peripheral wall (for interpretation 1: 32 forms a fuel collector as it draws fuel into the gap between 32 and 12, and for interpretation 2: 20 forms a fuel collector because fuel will be drawn in to the volume defined within the bore in 20, through and into 32), the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end of the fuel collector (for interpretation 1: 32 functions like a “hood” to exclude the direct flow of an air/fuel stream 30 onto the end region 18 and thus substantially “seals” the fuel collector from direct sprays of air/fuel stream 30 such that a fuel/air mixture enters the collector primarily via the opening at the end of 32 – it is noted that Applicant’s disclosure does not describe to what extent a seal is formed, or how, and so any substantial prevention of flow from one point to another by a structure is interpreted as the equivalent “seal” function, even though 32 is capable of taking up fuel via capillary action, for example, see paras. [0032] & [0021], and for interpretation 2: 20 only permits fuel into the collector via the open end of 20).
	Regarding Dependent Claim 2, Eberspach further teaches the glow plug heater rod has a heating section having a heater (glow plug inherently has a heater and thus a heating section is defined as claimed; para. [0019]), the heating section adjacent the rod end (in order for 12 to ignite a fuel/air mixture, the heating portion is at the end portion of the rod), the fuel collector extending partially axially along the heating section (for interpretation 1 from claim 1 above: the fuel collector extends axially along heating section of 12, and for interpretation 2 from claim 1 above: the fuel collector extends axially along heating section of 12).
	Regarding Dependent Claim 3, Eberspach further teaches a cavity is formed between the peripheral wall and the glow plug heater rod (for interpretation 1 from claim 1 above: cavity formed between 32 and 12, and for interpretation 2 from claim 1 above: cavity formed between 20 and 12), the cavity being closed except for said gap between said peripheral wall and the glow interpretation 1 above: the cavity defined by 32 is enclosed by 32, and for interpretation 2 above: the cavity defined by 20 is enclosed by 20).
	Regarding Dependent Claim 4, Eberspach further teaches the peripheral wall has a frustoconical shaped inner surface concentric to the axis (for interpretation 2 from claim 1 above: 20 has a frustoconical shaped inner surface adjacent the threaded portion of 20, which is concentric to the axis of 12).
Regarding Dependent Claim 5, Eberspach further teaches the peripheral wall extends axially beyond the rod end (for interpretation 1 above:  32 extends axially beyond the end portion of 12).
	Regarding Dependent Claim 6, Eberspach further teaches the peripheral wall is structurally connected to the base and protrudes along the axis from the base towards the rod end (for each interpretation in claim 1 above, the peripheral wall is connected to 16 and protrudes along axis of 12 toward the end portion of 12).
	Regarding Dependent Claim 7, Eberspach further teaches the peripheral wall has a portion connected to the glow plug heater rod between the rod end and the base (for interpretation 1 from claim 1 above: 32 can contact 12 over a region, which would inherently place that contact somewhere between the base 16 and the end portion of 12).
Regarding Dependent Claim 8, Eberspach further teaches the heater rod has a heating section axially extending between axially opposite ends of a heater contained within the glow plug heater rod (12 is a glow plug and therefore inherently contains a heater, thus a heating section is defined along 12 as claimed; para. [0019]), the peripheral wall extending at least partially axially along the heater section of the glow plug heater rod (for each interpretation in claim 1 above, the peripheral wall extends axially along the heater section of 12 as it extends along the entirety of the exposed portion of 12 which would be heated).
	Regarding Dependent Claim 9, Eberspach further teaches the base includes a body of a glow plug (12 is a glow plug, and the portion of 12 contained within 16 is considered part of the body of the glow plug; para. [0019]), the glow plug including the heater rod (12) and at least a casing portion of an adaptor (for interpretation 1 from claim 1 above: at least threaded portion interpretation 1 above: the casing portion of the adaptor is connected to the body of the glow plug 16/12 around the body of the glow plug 16/12).
Regarding Dependent Claim 10, Eberspach further teaches the peripheral wall forms part of the casing portion of the adaptor (for interpretation 1 from claim 9 above: 32 is interpreted to form part of the casing portion as it is connected to 20).
	Regarding Dependent Claim 11, Eberspach further teaches the adaptor further comprises a liner portion (for interpretation 1 from claim 9 above: portion of 20 defining interspace 36 about 32, not including the portion of 20 that is threaded or directly connected to 32) configured to be matingly connected to a liner of the gas turbine engine (the liner portion discussed above could be matingly connected to a gas turbine engine liner), the peripheral wall forming part of the liner portion (32 interpreted to form part of the liner portion as it is connected to portion of 20 which forms interspace 36).
	Regarding Dependent Claim 12, Eberspach further teaches a portion of an outer surface of the base is threaded (14) for engaging a correspondingly threaded aperture of a casing of the gas turbine engine (threaded base could engage a threaded gas turbine engine casing aperture).
	Regarding Dependent Claim 14, Eberspach further teaches the peripheral wall extends circumferentially around more than half the circumference of the heater rod (for interpretation 1 from claim 1 above: 32 is cylindrical and thus extends about full circumference of 12; para. [0020]; and for interpretation 2 from claim 1 above: 20 is cylindrical and thus extends about full circumference of 12; para. [0019]).
	Regarding Dependent Claim 15, Eberspach further teaches the peripheral wall extends annularly around a full circumference of the heater rod (for interpretation 1 from claim 1 above: 32 is cylindrical and thus extends about full circumference of 12; para. [0020]; and for interpretation 2 from claim 1 above: 20 is cylindrical and thus extends about full circumference of 12; para. [0019]).

Claims 1-3, 5-6, & 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saintsbury 3297914.
Regarding Independent Claim 1, Saintsbury teaches an igniter (Fig. 1) for a gas turbine engine (see Col. 1, ll. 8-10) comprising: 
a base (portion of 31 extending outward from 32 away from 42), 
a glow plug heater rod (36/33/42), the glow plug heater rod extending from the base along an axis and terminating in a rod end (interpreted as combination of 42 and portion of 36 between 33 and 42), 
a peripheral wall (combination of 43 with portion of 31 which houses 40 and 42) extending circumferentially around the rod end and having a distal end directed away from the base (peripheral wall discussed above extends circumferentially around rod end discussed above and has a distal end, i.e. end of 43, directed away from base discussed above), 
a gap between the peripheral wall and the glow plug heater rod (gap between peripheral wall discussed above and heater rod discussed above), the rod end being axially retracted relative the distal end of the peripheral wall (rod end discussed above, the axial-most extend being indicated at 42, is retracted relative to distal end of peripheral wall indicated where 43 joins combustor liner), 
the peripheral wall defining a fuel collector (fuel collector defined by 43 in combination with portion of 31 which houses 40 and 42) having an open end at the distal end of the peripheral wall (open end at combustion chamber end of peripheral wall discussed above), the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end of the fuel collector (fuel only enters the fuel collector via the open end, the openings 44 are solely for air, and thus the fuel collector is sealed from the gas turbine engine fuel source; Col. 2, ll. 36-39, 47-51, 63-67).
	Regarding Dependent Claim 2, Saintsbury further teaches the glow plug heater rod has a heating section having a heater (42), the heating section adjacent the rod end (see Fig. 1), the fuel collector extending partially axially along the heating section (fuel collector defined by 43 in combination with portion of 31 which houses 40 and 42 extends at least partially axially along 42).
Dependent Claim 3, Saintsbury further teaches a cavity is formed between the peripheral wall and the glow plug heater rod (cavity formed between peripheral wall discussed for claim 1 above and 36/33/42), the cavity being closed except for said gap between said peripheral wall and the glow plug heater rod (cavity discussed above is defined by substantially closed cylinder).
	Regarding Dependent Claim 5, Saintsbury further teaches the peripheral wall extends axially beyond the rod end (peripheral wall discussed for claim 1 above extends beyond rod end discussed for claim 1 above to join with combustion liner).
	Regarding Dependent Claim 6, Saintsbury further teaches the peripheral wall is structurally connected to the base and protrudes along the axis from the base towards the rod end (peripheral wall discussed for claim 1 further interpreted to comprise portion of 31 between 40 and 32, which portion is connected to the base discussed for claim 1 above and which extends from the base towards the rod end discussed for claim 1 above).
	Regarding Dependent Claim 9, Saintsbury further teaches the base includes a body of a glow plug (base is as discussed for claim 1 above and further comprises portion of 36 and 33 extending outward from horizontal portion of 32 away from 42), the glow plug including the heater rod (as discussed for claim 1) and at least a casing portion of an adaptor (flange portion of 31), the casing portion of the adaptor connected to the body of the glow plug around the body of the glow plug (flange portion of 31 connected to body discussed above around body discussed above).
Regarding Dependent Claim 10, Saintsbury further teaches the peripheral wall forms part of the casing portion of the adaptor (portion of 31 which houses 40 and 42 is connected to the flange portion of 31 via the remaining structure of 31 and is therefore part of the casing portion).
	Regarding Dependent Claim 11, Saintsbury further teaches the adaptor further comprises a liner portion (threaded portion of 31) configured to be matingly connected to a liner of the gas turbine engine (threaded portion of 31 could be matingly connected to a gas turbine engine liner), the peripheral wall forming part of the liner portion (portion of 31 which houses 40 
	Regarding Dependent Claim 12, Saintsbury further teaches a portion of an outer surface of the base is threaded (threaded portion of 31) for engaging a correspondingly threaded aperture of a casing of the gas turbine engine (see 32).
Regarding Dependent Claim 13, Saintsbury further teaches the base defines a shoulder (flange portion of 31), the shoulder defining an abutment surface that axially faces the rod end (abutment surface of flange portion of 31 which faces rod end discussed for claim 1 above and which abuts against 32), the threaded portion of the base located axially between the shoulder and the rod end (threaded portion of 31 is axially between flange portion of 31 and rod end discussed for claim 1 above).
	Regarding Dependent Claim 14, Saintsbury further teaches the peripheral wall extends circumferentially around more than half the circumference of the heater rod (see Figs. 2-3).
	Regarding Dependent Claim 15, Saintsbury further teaches the peripheral wall extends annularly around a full circumference of the heater rod (see Figs. 2-3).
Regarding Independent Claim 16, Saintsbury teaches a gas turbine engine, the operation of which results in: 
generating a mixture of air and fuel in a combustion chamber (since the combustion chamber is not flooded with fuel, both fuel and air from the combustion chamber will arrive at the igniter; Col. 2, ll. 68-72), 
collecting said fuel in liquid form around a portion of a glow plug heater rod (around 36/40/42; Col. 2, ll. 36-39, 70-72) via an open end of a fuel collector (open end of fuel collector defined by 43 in combination with portion of 31 which houses 40 and 42, the open end being the end connected directly to the combustion chamber) extending around the glow plug heater rod (fuel collector discussed above extends around the glow plug heater rod discussed above), the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end (fuel only enters the fuel collector via the open end, the openings 44 are solely for air, and thus the fuel collector is sealed from the gas turbine engine fuel source; Col. 2, ll. 36-39, 47-51, 63-67), 

If a prior art device, in its normal and usual operation, would necessarily perform the claimed method, then the claimed method will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02 I.
As Saintsbury’s device, in its normal and usual operation, would necessarily perform the steps of the claimed method, as discussed above, claim 16 is anticipated by Saintsbury.
	Regarding Dependent Claim 17, Saintsbury further teaches forming a pool of said fuel in liquid form between a peripheral wall and the glow plug heater rod (Col. 2, ll. 36-39).
Regarding Independent Claim 18, Saintsbury teaches a gas turbine engine (Col. 1, ll. 8-10) comprising 
a casing (32), 
a combustor liner (wall of chamber to which 43 is attached in combination with 43 itself) within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber (defined within wall to which 43 is attached), and 
an igniter (as follows), the igniter having 
a base (portion of 31 extending outward from 44) connected to the casing, 
a glow plug heater rod (36/33/42), the glow plug heater rod extending from the base along an axis and terminating in a rod end (interpreted as combination of 42 and portion of 36 between 33 and 42), 
a fuel collector (interpreted as combination of 43 with portion of 31 which houses 40 and 42) extending at least partially circumferentially around the glow plug heater rod (see Figs. 2-3), the fuel collector having an open end (open end at combustion chamber end of fuel collector discussed above), the fuel collector sealed from a fuel source of the gas turbine engine but for at the open end (fuel only enters the fuel collector via the open end, the openings 44 are solely for air, and thus the fuel collector is sealed from the gas turbine engine fuel source; Col. 2, ll. 36-39, 47-51, 63-67), the rod end being either 
Regarding Dependent Claim 19, Saintsbury further teaches a sleeve (portion of 31 which houses 40 and 42) having an end facing axially away from the base (end of sleeve discussed above faces axially away from base discussed for claim 18), the end being recessed from the combustion chamber liner towards the base (end discussed above is recessed from wall to which 43 is connected), and surrounded by the combustion chamber liner to form a pocket therewith (end discussed above is surrounded by 43, which is interpreted as part of the liner).  It is noted that the fuel collector of claim 18 is interpreted as being defined by both the combustor liner 43 and the portion of 31 which houses 40 and 42.  This is consistent with Applicant’s Fig. 9, which shows sleeve 432 and combustor liner portion 16d (see Fig. 3) forming a cavity wherein fuel can be collected.  This is also consistent with Applicant’s Fig. 10 where the sleeve 532 and the liner 16a collectively form a fuel collector 536.
	Regarding Dependent Claim 20, Saintsbury further teaches the sleeve is solely connected to the base (portion of 31 which houses 40 and 42 is solely fixedly connected to base discussed for claim 18) and protrudes along the axis from the base towards the rod end (sleeve discussed above extends along axis from base discussed for claim 18 above toward the rod end discussed for claim 18 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberspach, as applied to claim 12 above, and further in view of Sato 20020036192.
Regarding Dependent Claim 13, Eberspach teaches the invention as claimed and as discussed above for claim 12, but Eberspach fails to expressly teach the base defines a shoulder, the shoulder defining an abutment surface that axially faces the rod end, the threaded portion of the base located axially between the shoulder and the rod end.
Sato teaches a glow plug (Fig. 1) having a heater rod (6) with a base (4, 44), the base defining a shoulder (sloped surface of 44 facing towards rod 6), the shoulder defining an abutment surface that axially faces the rod end (shoulder discussed above forms a surface which could be abutted against something and axially faces the end of rod 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberspach’s igniter such that the base defines a shoulder, the shoulder defining an abutment surface that axially faces the rod end, as taught by Sato, in order to for a wrenching structure for the igniter (para. [0378]).  The proposed modification of .

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
Applicant’s argument (pp. 6-7 of Remarks) that Eberspach, in interpretation 1, fails to teach the fuel collector is sealed from a fuel source of the gas turbine engine but for at the open end of the fuel collector is unpersuasive because the screening member 32 32 functions like a “hood” to exclude the direct flow of an air/fuel stream 30 onto the end region 18 and thus substantially “seals” the fuel collector from direct sprays of air/fuel stream 30 such that a fuel/air mixture enters the collector primarily via the opening at the end of 32.  It is noted that Applicant’s disclosure does not describe to what extent a seal is formed, or how, and so any substantial prevention of flow from one point to another by a structure is interpreted as the equivalent “seal” function, even though 32 is capable of taking up fuel via capillary action, for example, see paras. [0032] & [0021].  A seal does not have to prevent all flow to be considered as functioning properly, depending on the application the seal is used for.
Applicant’s argument (p. 7 of Remarks) that Eberspach, in interpretation 2, fails to teach the rod end being axially retracted relative the distal end of the peripheral wall is unpersuasive.  Eberspach expressly teaches that in the embodiment of Fig. 2 the glow pin 12 or the free end region 18 of the glow pin 12 does not project into the combustion chamber 28 (para. [0023]).  Applicant provides an annotated version of Fig. 2 from Eberspach purporting to show the end region 18 extending into the chamber (i.e. beyond peripheral wall 20) by a miniscule distance, but even if Applicant’s annotated figure is within the spirit of Eberspach’s alternative teaching that the glow pin 12 or end region 18 does not project as far into combustion chamber 28 as in the Fig. 1 embodiment, this would not negate Eberspach’s express teaching that the end region 18 does not project into the combustion chamber and is therefore recessed as claimed.  In fact, even if Applicant’s annotated version of Eberspach’s Fig. 2 is correct, the majority of end region 18 is recessed relative to the open end of 20, especially as compared to the embodiment of Fig. 1.
Applicant’s argument (p. 7 of Remarks) that Saintsbury’s holes 44 “are meant to receive vaporized fuel with it” and that therefore Saintsbury fails to teach the fuel collector being sealed from a fuel source of the gas turbine engine but for at the open end is unpersuasive.  Saintsbury expressly teaches that holes 44 are for air and that fuel is collected via the open end of 43 and carried by air entering from 44 away from 42 (Col. 2, ll. 36-39, 47-51, 63-67).  Fuel does not enter via holes 44.  Thus Saintsbury teaches the same sealing as claimed by Applicant.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741